Citation Nr: 0125676	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected chronic irritable bowel syndrome (also 
classified as tropical and nontropical sprue), currently 
rated 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
cholecystectomy for benign gallbladder tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1982.

The appeal arises from the March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying an increase from the 30 
percent rating assigned for chronic irritable bowel syndrome 
(also classified as tropical and nontropical sprue), and 
denying an increase to a compensable rating for 
cholecystectomy for benign gallbladder tumor. 

The Board notes that it previously denied an increased rating 
from the 30 percent assigned for service-connected chronic 
irritable bowel syndrome (also classified as tropical and 
nontropical sprue) by an October 1999 decision.  That 
decision was not appealed, and the current determination is 
not a continuation of that prior appeal.  

At the time the appellant submitted her claim for increased 
ratings, she referred to a muscular condition of the right 
thigh and back.  It is unclear whether she is seeking service 
connection for this disorder; therefore, that issue is 
referred to RO for actions deemed appropriate.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107). Among other things, this law eliminates the concept of 
a well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist. This law applies to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Thus because of the change in the law 
eliminating the requirement of a well-grounded claim, and 
mandating full development, the RO must adjudicate this claim 
under the current statute.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099- 2100 (2000).  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In the present case the VCAA requires remand of both appealed 
issues.  While the veteran underwent VA examination for her 
appealed conditions, the veteran's most recent outpatient 
treatment records for those conditions were not obtained for 
association with the claims folder.  At an August 2000 VA 
gastrointestinal examination the veteran reported receiving 
treatment currently at the Boston VA Medical Center (VAMC) by 
separate doctors, including one as her primary care doctor 
and another treating her specifically for her recurrent 
colitis.  It is thus clear that the veteran has received some 
recent treatment for her chronic irritable bowel syndrome, 
records of which are not contained in the claims folder.  
Further, the veteran was not requested to provide any 
information regarding further VA or private treatment for 
these disorders, or to provide other evidence supportive of 
her claims, and no attempt was made by the RO to obtain any 
such recent treatment records. 

The veteran's chronic irritable bowel syndrome (also 
classified as tropical and nontropical sprue) has been 
assigned a 30 percent disability rating under Diagnostic Code 
7319, the Diagnostic Code for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Under that 
Diagnostic Code, the maximum schedular rating of 30 percent 
is assigned where the condition is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2001).

The veteran's symptoms of chronic irritable bowel syndrome 
may also be considered for a higher schedular rating under 
Diagnostic Code 7323 by analogy to ulcerative colitis, based 
on analogous symptoms and systems affected.  See 38 C.F.R. 
§ 4.20 (2001).  Under that Diagnostic Code, where the 
condition is moderately severe, with frequent exacerbations, 
a 30 percent rating is assigned; where the condition is 
severe, with numerous attacks per year and malnutrition, with 
health only fair during remissions, a 60 percent rating is 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2001); 
see 38 C.F.R. § 4.20 (2001) (analogous ratings).  

While the veteran has on many occasions reported a long 
history of malabsorption due to chronic irritable bowel 
syndrome and resulting malnutrition, the VA examiner in 
August 2000 provides no report of any such symptoms 
currently.  To the contrary, while the examiner noted that 
the veteran reported cramping and diarrhea on a recurrent 
basis after eating, the veteran exercised regularly and 
engaged in vigorous physical activities, accepting no 
physical limitations.  On examination she was well-developed 
and well-nourished.  Nonetheless, the VCAA mandates Remand to 
obtain other medical records not contained within the claims 
folder, other possible evidence from the veteran, and a VA 
examination informed by any such additional evidence.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Similarly, additional evidentiary requests and evaluation 
must be undergone for the claim for an increased 
(compensable) rating for cholecystectomy for benign 
gallbladder tumor.  That disorder is ratable under Diagnostic 
Code 7318, for removal of gallbladder.  Under that Code, 
where the condition is asymptomatic, a noncompensable rating 
is assigned; where mild a 10 percent rating is assignable; 
and where severe a 30 percent rating is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318 (2001).  While the August 2000 
VA examiner included a diagnosis of status post 
cholecystectomy and note that the veteran had no organomegaly 
or masses and no tenderness on rebound, the examiner did not 
explicitly address current symptoms in terms of the current 
severity of the veteran's status post cholecystectomy.  This 
must be done on Remand.  

The case is therefore REMANDED to the RO for the following 
development:

1. The RO should ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  
The RO should also refer to any 
pertinent guidance, including Federal 
Regulations, that has been or is 
subsequently provided.

2.  The RO should contact the veteran 
and obtain the names, addresses and 
dates of treatment of all health care 
providers, VA and private who treated 
her for irritable bowel syndrome or 
cholecystectomy for benign gallbladder 
tumor.  Of particular interest are any 
records of treatment at the Boston, 
Massachusetts VAMC from October 1999 to 
the present.  The RO should also obtain 
appropriate authorizations from the 
veteran and endeavor to obtain for 
association with the claims folder all 
indicated VA and private medical records 
reflecting treatment for the chronic 
irritable bowel syndrome (also 
classified as tropical and nontropical 
sprue) and cholecystectomy for benign 
gallbladder tumor.  The veteran herself 
should also be asked to submit any 
additional evidence which might further 
her claims. 

3. The veteran should be afforded a VA 
examination by a gastroenterologist to 
ascertain the extent and severity of her 
current chronic irritable bowel syndrome 
(also classified as tropical and 
nontropical sprue) and cholecystectomy 
for benign gallbladder tumor.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All indicated tests and studies are to be 
performed.  All clinical findings should 
be reported in detail.  Regarding chronic 
irritable bowel syndrome (also classified 
as tropical and nontropical sprue), the 
examiner should address all current 
manifestations of the disorder, the 
frequency and severity of exacerbations, 
and effects on nutrition, health, and 
general functioning of the veteran.  
Regarding cholecystectomy for benign 
gallbladder tumor, the examiner should 
explicitly report the veteran's 
manifestations attributable to that 
disorder, and address the severity of the 
disorder as either asymptomatic, mild, or 
severe.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain to any extent 
adverse to the veteran, she and her 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to comply with a precedent decision of the Court, as well as 
to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




